NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

LESTER MCDANIEL,
Petitioner,

V.

DEPARTMENT OF HOMELAND SECURITY,
Respon.dent.

2012-3049

Petition for review of the Merit Systems Protection
Board in case n0. SF0752100681-I-1.

ON MOTION

ORDER

The Department of Homeland Security moves for an
S-day extension of time, until July 26, 2012, to file its
response brief.

Upon consideration thereof,
I'r Is ORDERED THAT:

The motion is granted. No further extensions should
be anticipated.

MCDANIEL V. DHS 2

FOR THE COURT

 1 7  /s/ Jan Horbaly
Date Jan Horb aly
Clerk

cc: Jeffrey H. Jacobson, Esq.

Jane W. Vanneman, Esq.
s21 l

LED
»»'~,~;-.zsf§.:raeen“'“
JuL 1 7 2012

JAN HORBALY
CLEHK